IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          : No. 502 MAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Superior Court
                                       :
MELISSA ANN BRODBECK,                  :
                                       :
                    Petitioner         :


COMMONWEALTH OF PENNSYLVANIA,          : No. 503 MAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Superior Court
                                       :
BARBARA A. BRODBECK,                   :
                                       :
                    Petitioner         :


COMMONWEALTH OF PENNSYLVANIA,          : No. 504 MAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Superior Court
                                       :
PAUL MICHAEL LEAHY,                    :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.